Citation Nr: 0428837	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  04-10 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Whether clear and unmistakable error (CUE) exists in a 
December 1978 rating decision of the RO, which denied service 
connection for a left leg disability, characterized then as 
tendonitis and phlebitis, and subluxation of the left thumb.

2.  Whether clear and unmistakable error (CUE) exists in a 
January 1985 rating decision of the RO, which confirmed and 
continued the denial of service connection for a left leg 
disability, characterized then as tendonitis and phlebitis, 
and subluxation of the left thumb.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left leg disability, characterized as plantaris tendon 
rupture, and if so, whether service connection is warranted.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
subluxation of the left thumb, and if so, whether service 
connection is warranted.  


REPRESENTATION

Veteran represented by:  Betty L.G. Jones, VA Accredited 
Agent


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from May 1, 1978 to June 
19, 1978.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 RO decision, which determined 
that new and material evidence had not been received to 
reopen claims of entitlement to service connection for a left 
leg disability, characterized as plantaris tendon rupture, 
and subluxation of the left thumb.  

This case also comes to the Board on appeal from an August 
2003 RO decision, which determined that there was no CUE in 
prior rating decisions of the RO (i.e., those in December 
1978 and January 1985) that denied service connection for a 
left leg disability, characterized then as tendonitis and 
phlebitis, and subluxation of the left thumb.  

It is noted that in a February 2004 statement of the case, 
the RO determined that the new and material evidence claims 
were reopened, and it proceeded to adjudicate the claims on 
the merits.  Notwithstanding the RO's determination to reopen 
the claims, the Board must make an independent assessment as 
to whether new and material evidence sufficient to reopen the 
veteran's claims has been received under 38 U.S.C.A. § 5108.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (the 
Board is required to decide whether new and material evidence 
has been received preliminarily to addressing merits; what 
the RO may have determined in this regard is irrelevant).  
The issues on appeal are phrased accordingly.

In June 2004, the veteran appeared at the RO and testified at 
a hearing before the undersigned Veterans Law Judge, who has 
been designated to make the final disposition of this 
proceeding for VA.  A transcript of that hearing is 
associated with the claims file.  

In September 2004 the veteran's representative, on behalf of 
the veteran, submitted a motion to advance the veteran's case 
on the docket.  For good cause shown, the motion for 
advancement on the docket was granted in September 2004.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2003).

The merits of the claims of entitlement to service connection 
for a left leg disability, characterized as plantaris tendon 
rupture, and subluxation of the left thumb, reopened herein 
below, are being remanded to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify the 
veteran and his representative as to what further action is 
required on his part.


FINDINGS OF FACT

1.  In rating decisions in December 1978 and January 1985, 
the RO denied service connection for a left leg disability, 
characterized then as tendonitis and phlebitis, and 
subluxation of the left thumb; the veteran did not appeal 
either decision.    

2.  The December 1978 and January 1985 rating decisions were 
reasonably supported by the evidence of record at that time 
and were consistent with the laws and regulations then in 
effect.

3.  The evidence received since the January 1985 RO decision 
includes evidence that is not cumulative or redundant of 
evidence previously considered and that is so significant 
that it must be considered in order to fairly decide the 
merits of the claims of entitlement to service connection for 
a left leg disability, characterized as plantaris tendon 
rupture, and subluxation of the left thumb.  


CONCLUSIONS OF LAW

1.  The December 1978 RO rating decision that denied service 
connection for a left leg disability, characterized then as 
tendonitis and phlebitis, and subluxation of the left thumb 
is final.  38 U.S.C. § 4005(c) (1976); 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.160(d), 19.118, 19.129 (1978); 38 
C.F.R. §§ 3.160(d), 20.201, 20.302 (2003 and 2004).

2.  The January 1985 RO rating decision that denied service 
connection for a left leg disability, characterized then as 
tendonitis and phlebitis, and subluxation of the left thumb 
is final.  38 U.S.C. § 4005(c) (1982); 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.160(d), 19.118, 19.129 (1985); 38 
C.F.R. §§ 3.160(d), 20.201, 20.302 (2003 and 2004).

3.  The December 1978 and January 1985 rating decisions that 
denied service connection for a left leg disability, 
characterized then as tendonitis and phlebitis, and 
subluxation of the left thumb were not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2004).

4.  New and material evidence has been submitted to reopen 
the claims of entitlement to service connection for a left 
leg disability, characterized as plantaris tendon rupture, 
and subluxation of the left thumb.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The duties to notify and assist contained in The Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), are 
not applicable to CUE claims.  Specifically, determinations 
as to the existence of CUE are based on the facts of record 
at the time of the decision challenged, such that no further 
factual development would be appropriate.  See Dobbins v. 
Principi, 15 Vet. App. 323, 327 (2001) (citing Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (en banc)); see 
also Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 
2001).  The Board nonetheless notes that the veteran in this 
case has been clearly advised of the criteria governing 
determinations as to CUE and the evidence considered in this 
appeal, and has been afforded opportunity to respond, to 
include at a personal hearing before the undersigned in June 
2004.  Therefore, the Board finds that the record is ready 
for appellate review.

II.  CUE

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority or except on the basis of 
CUE, as provided in 38 C.F.R. § 3.105.  38 C.F.R. § 3.104(a) 
(2004).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2003 and 
2004).

In a decision dated in December 1978, the RO denied service 
connection for a left leg disability, characterized then as 
tendonitis and phlebitis, and subluxation of the left thumb.  
By letter in December 1978, the RO notified the veteran of 
its rating decision and of his appellate rights at his 
address of record.  The veteran did not appeal the December 
1978 decision.  Thus, the December 1978 decision became 
final.  38 U.S.C. § 4005(c) (1976); 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.160(d), 19.118, 19.129 (1978); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2003 and 2004).

In December 1984, the veteran submitted an application to 
reopen his claims of service connection.  In a decision dated 
in January 1985, the RO confirmed and continued its denial of 
service connection for a left leg disability, characterized 
as tendonitis and phlebitis, and subluxation of the left 
thumb.  By letter in January 1985, the RO notified the 
veteran of its rating decision and of his appellate rights at 
his address of record.  The veteran did not appeal the 
January 1985 decision.  Thus, the January 1985 decision also 
became final.  38 U.S.C. § 4005(c) (1982); 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.160(d), 19.118, 19.129 (1985); 38 
C.F.R. §§ 3.160(d), 20.201, 20.302 (2003 and 2004).

Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a) (2004).

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination:  (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

The Court in Fugo v. Brown, 6 Vet. App. 40, 43 (1993), 
subsequently refined and elaborated on the test set forth in 
Russell, stating that "CUE is a very specific and rare kind 
of 'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error . . ."  The Court continued to state that:

If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of error . 
. . that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.  Id at 44.  

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels 
v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 
Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 
242, 245 (1994).  See also Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999) (expressly adopting the "manifestly changed 
the outcome" language in Russell).

The Court in Fugo further held that neither a claim alleging 
improper weighing and evaluating of the evidence in a 
previous adjudication, nor general, non-specific claims 
(including sweeping allegations of failures to follow the 
regulations or to provide due process), meet the restrictive 
definition of CUE.  Id at 44.  

Additionally, the mere misinterpretation of facts does not 
constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  "It does not matter whether a particular RO 
decision was or was not a merits adjudication, because the 
disposition of the CUE claim would ultimately turn on the 
same question . . . the Board would have to decide whether, 
had the error not been made, the outcome after reopening - 
that is, on the merits - would have 'manifestly' been 
changed."  See Crippen v. Brown, 9 Vet. App. 412, 421 (1996), 
citing Mason (Sangernetta) v. Brown, 8 Vet. App. 44, 53 
(1995), for the proposition that the failure to fulfill the 
duty to assist does not constitute CUE.  See also Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

In this appeal the veteran argues that CUE exists in the 
rating decisions of December 1978 and January 1985.  He 
claims that a review of his service medical records would 
have shown that he did not have any pre-existing disabilities 
at the time of his enlistment in the military and that he 
clearly incurred left thumb and left leg disabilities as a 
consequence of in-service activities.  He contends that he 
should have been presumed sound on enlistment, based on an 
enlistment physical examination that disclosed no defects, 
and that the left thumb and left leg injuries that were noted 
in service medical records should be service connected, based 
on application of the pertinent regulations.  He claims that 
the rating decisions in December 1978 and January 1985 should 
be reversed because they were based on "hearsay" evidence 
that he had had pre-existing injuries to his left thumb and 
left leg.  He is emphatic that he did not have any left thumb 
and left leg disabilities at the time of his enlistment in 
the service, and that he was in "perfect" physical 
condition when accepted for military service.  

The Board finds that the veteran has not raised a valid claim 
of CUE.  In essence, the veteran's challenge is to the RO's 
application of the statutory or regulatory provisions in 
effect at the time of the December 1978 and January 1985 
rating decisions.  That is, he maintains that correct 
application of the existing law in December 1978 and January 
1985 would have produced manifestly different outcomes, 
namely the award of service connection for left thumb and 
left leg disabilities.  

The record shows that in December 1978 and in January 1985 
the RO denied service connection for a left leg disability, 
characterized then as tendonitis and phlebitis, and 
subluxation of the left thumb, based on service medical and 
personnel records.  The RO determined that the veteran's 
claimed conditions were not incurred in or aggravated by 
service.  

In December 1978, the RO considered service medical records 
that showed, on a physical examination for enlistment 
purposes in April 1978, the veteran's upper and lower 
extremities were normal and there no disqualifying defects 
were noted.  He entered service on May 1, 1978.  On May 5, 
1978, the veteran complained of pain in the left leg.  He was 
seen again on May 8, 1978, with complaints of left leg pain, 
and he was admitted to the hospital.  He reported having 
jammed his left leg in a swimming pool five days previously.  
It was also noted that he had a history of trauma to the left 
leg three months previously and was told at that time by a 
civilian doctor that he had a ruptured muscle.  X-rays of the 
left leg were negative.  At the time of admission, records 
also indicate that his left hand had an Ace wrap and thumb 
splint due to dislocation.  On a surgical consultation on May 
8, 1978, the veteran reported that he had had some tenderness 
in the left calf the second day of boot camp when he did what 
he considered excessive running as a road guard.  He then 
developed pain in the left calf after jumping into a swimming 
pool, with continuing pain ever since.  He reported trauma to 
the left calf in February 1978, prior to service, when he was 
hit by a jack handle.  His diagnosis was rupture of the left 
plantaris tendon and doubt thrombophlebitis.  

The veteran was referred for an orthopedic consultation for 
evaluation of the plantaris tendon rupture "possibility."  
On the referral request record dated on May 9, 1978, it was 
also noted that the veteran had pain on his left thumb and 
dislocation needed to be ruled out.  On the orthopedic 
consultation, the veteran reported having dislocated his left 
thumb two days previously and he claimed only one prior 
dislocation of the thumb.  Following examination, the 
impression was subluxing left thumb and plantaris tendon 
rupture or strain, both existing prior to enlistment.  He was 
discharged on May 13, 1978, in an improved condition.  The 
final diagnoses were those indicated on the orthopedic 
consultation.  On a dental questionnaire, dated May 31, 1978, 
the veteran's diagnoses included dislocated left thumb and 
left leg tendonitis and thrombophlebitis.  On June 12, 1978, 
his cast was removed and the veteran was given medication for 
complaints of persistent pain.  

Service medical and personnel records considered in December 
1978 also indicated that upon discharge from the hospital on 
May 13, 1978, the veteran was assigned to the recruit 
evaluation unit for "poor attitude."  He had given a 
history of difficulties requiring official police attention.  
He was referred for psychiatric evaluation.  As a result, it 
was recommended that the veteran be separated from the 
service.  It was summarized that the veteran's difficulty in 
maintaining interpersonal relationships, his suspiciousness, 
and tendencies to be uncooperative and stubborn foretold an 
unsatisfactory service adaptation.  The veteran was 
discharged from service on June 19, 1978, for the reason of 
unsuitability.  There was no physical examination for 
separation purposes of record.

In January 1985, the RO considered additional copies of 
service medical and personnel records.  These showed that the 
veteran was seen on May 5, 1978 with a complaint of left arm 
and leg ligament dislocation.  X-rays of the left wrist were 
normal.  He was diagnosed with strain of the left thumb and 
left leg.  On May 8, 1978, he was still complaining of left 
leg pain.  The diagnosis was tendonitis, rule out 
thrombophlebitis.  He was admitted to the hospital.  On May 
13, 1978, it was noted that he had a diagnosis of tendonitis 
of the left leg and a cast on the left forearm.  On May 17, 
1978, the veteran continued to complain of left leg pain.  
The impression was questionable phlebitis.  On May 23, 1978, 
he continued to complain of leg pain.  A clinical record 
dated on June 12, 1978 indicates that the veteran was to be 
reevaluated for removal of a cast on his left hand (placed 
six weeks previously).  It was also noted that he was on 
medical hold awaiting discharge.  It was lastly noted that he 
had a history of subluxation of the left thumb.  

To determine whether the RO correctly applied the law at the 
time of the December 1978 and January 1985 rating decisions, 
the Board must apply the laws and regulations then in effect.  

The regulations in effect at the time of the December 1978 
and January 1985 rating decisions are the same, as follows.  
A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such.  38 U.S.C. §§ 311, 337 (1976 and 1982); 
38 C.F.R. § 3.304(b) (1978 and 1985).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C. § 353 (1976 and 1982); 38 
C.F.R. § 3.306(a) (1978 and 1985).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C. § 353 
(1976 and 1982); 38 C.F.R. § 3.306(b) (1978 and 1985).

In this case, the RO in December 1978 and January 1985 
considered all of the evidence of record, which consisted 
solely of service medical and personnel records, when it 
denied the veteran's claims of service connection.  The 
conclusions reached by the RO in the December 1978 and 
January 1985 rating decisions were reasonably supported by 
the evidence of record at that time and were consistent with 
the laws and regulations then in effect.  

The RO in December 1978 determined in essence that the 
evidence showed clearly and unmistakably that the veteran had 
pre-existing conditions involving his left leg and left thumb 
at the time of his service enlistment.  No defects were noted 
in regard to the upper and lower extremities on his 
enlistment physical examination, so the veteran is presumed 
sound in regard to his left leg and left thumb.  
Nevertheless, several treatment records during service 
clearly reflect the veteran's report of having injured his 
left leg and left thumb prior to service.  Following such 
report on an orthopedic consultation, a medical professional 
concluded in his assessment that the veteran's left leg and 
left thumb conditions had both existed prior to enlistment.  
Thus, in construing the evidence as demonstrating that the 
veteran's conditions pre-existed service the RO's decision 
cannot be said to have been undebatably erroneous in December 
1978.  

Further, in determining that there was no aggravation of pre-
existing left leg and left thumb disabilities during service, 
the RO's decision also cannot be said to have been 
undebatably erroneous in December 1978.  The record before 
the RO at that time showed treatment for left leg and left 
thumb injuries during the veteran's brief period of service.  
The treatment was administered for a plantaris tendon rupture 
or strain and a subluxing left thumb.  The veteran was 
discharged from the hospital on May 13, 1978 and there were 
no further complaints noted except for pain regarding his 
left thumb injury.  His cast was removed on June 12, 1978, 
and nothing further is noted objectively in the record 
regarding the left thumb.  At the time of the veteran's 
discharge on June 19, 1978, there is no evidence of 
complaints referring to the left leg or left thumb.  
Moreover, there is no objective evidence of any post-service 
treatment for the left leg or left thumb.  From this 
evidence, the RO determined that there was no aggravation 
during service.  As noted, this decision in December 1978 is 
not considered undebatably erroneous.  

In this case, the veteran's contention that the statutory or 
regulatory provisions extant at the time were not applied 
incorrectly does not constitute a valid claim of CUE.  He now 
claims that he had no pre-existing left leg and left thumb 
conditions at the time of his military enlistment, and that 
his injuries during service were of initial incurrence.  In 
fact, in the notification letter regarding the December 1978 
decision, the RO informed the veteran of his denial on the 
basis that his conditions were not incurred in nor aggravated 
by service, "having existed prior to [your] service."  The 
veteran did not appeal or contest this decision at the time.  
In any event, the Board concludes that, as discussed, the 
RO's decision in December 1978 was in accordance with U.S.C. 
§§ 311, 337, 353 (1976); 38 C.F.R. §§ 3.304(b), 3.306(a), (b) 
(1978).  

Likewise, the Board concludes that the RO's decision in 
January 1985 was in accordance with U.S.C. §§ 311, 337, 353 
(1982); 38 C.F.R. §§ 3.304(b), 3.306(a), (b) (1985).  Such is 
largely based on the same rationale as regards the December 
1978 RO rating decision.  The additional service medical 
records considered in January 1985, however, do show that the 
veteran continued to have left leg complaints up to 10 days 
following his hospital discharge on May 13, 1978.  
Nonetheless, there was no new evidence pertaining to a left 
leg or left thumb disability at discharge on June 19, 1978; 
nor was there any evidence of continuing disability of the 
left leg and left thumb following discharge.  In short, the 
RO's decision in January 1985 that there was no current 
disability that was incurred in or aggravated during service 
cannot be said to have been undebatably erroneous.  

The Board reiterates that the standard for CUE requires that 
any such error compel the conclusion that reasonable minds 
could not differ, and that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).   In sum, the veteran has not 
shown an error in the December 1978 and January 1985 rating 
decisions that would manifestly change the outcomes of the 
decisions.  Those rating decisions were reasonably supported 
by the evidence of record at that time and were consistent 
with the laws and regulations then in effect.  Consequently, 
the appeal as to those issues must be denied.  

Although the pertinent laws and regulations since the rating 
decisions in 1978 and 1985 have not changed in large part, 
extensive guidance in interpreting the pertinent provisions 
has been given by the U.S. Court of Appeals for Veterans 
Claims, the U.S. Court of Appeals for the Federal Circuit, 
and VA's Office of General Counsel.  Further, since the 
rating decisions in 1978 and 1985, additional relevant and 
contemporaneous medical evidence has been received for 
consideration, which is the subject of the claims to reopen 
based on new and material evidence.  

III.  New and Material Evidence Claims

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 
(West 2002) redefined VA's duties to notify and assist a 
claimant.  Regulations implementing the VCAA are codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004).  The Board's decision herein is completely favorable 
to the veteran such that no further action is required to 
comply with the VCAA and the implementing regulations 
relevant to the issues of whether new and material evidence 
has been received to reopen claims of entitlement to service 
connection for a left leg disability, characterized as 
plantaris tendon rupture, and subluxation of the left thumb.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for a disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

The definition of new and material evidence has since been 
amended and is codified at 38 C.F.R. § 3.156(a) (2004).  The 
amended definition is not liberalizing, and applies only to 
an application to reopen a finally-decided claim received on 
or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It 
does not apply to this veteran's claim, which was received in 
December 2000.

New evidence may be sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  The evidence that must be considered in determining 
whether there is a basis for reopening the claim is that 
evidence added to the record since the last disposition in 
which the claim was finally disallowed on any basis.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed were not altered by the Federal 
Circuit decision in Hodge.

In the present case, the RO denied the veteran's claims of 
entitlement to service connection for a left leg disability, 
characterized as plantaris tendon rupture, and subluxation of 
the left thumb in a rating decision dated in January 1985.  
The veteran did not perfect an appeal with regard to this 
decision, and it became final, as previously discussed herein 
above.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 3.160(d), 
19.118, 19.129 (1985).  

The last final disallowance of the veteran's claim in this 
case is the January 1985 RO decision.  As such, the Board 
will consider evidence submitted since this determination in 
order to ascertain whether that evidence is new and material 
to reopen the veteran's service connection claims.  

In its January 1985 decision, essentially as reported with 
respect to the CUE claim the RO considered the veteran's 
service medical and personnel records.  These showed that the 
veteran underwent a physical examination for enlistment 
purposes in April 1978, which did not reflect any 
disqualifying defects and showed upper and lower extremities 
to be normal.  He entered service on May 1, 1978.  Within a 
few days of his enlistment, the veteran complained of left 
thumb and left leg pain.  He was diagnosed with strain of the 
left thumb and left leg on May 5, 1978.  When he continued to 
complain of left leg and left arm pain and was diagnosed with 
tendonitis, rule out thrombophlebitis, on May 8, 1978, he was 
admitted to the hospital.  During hospitalization the veteran 
reported having injured his left leg during exercises at the 
swimming pool.  It was also reported that he had a left leg 
injury three months previously, for which he saw a civilian 
doctor and was told he had a ruptured muscle in the left leg.  
His left hand was noted at that time to have an Ace wrap and 
thumb splint due to dislocation.  

During a surgical consultation it was noted that the veteran 
experienced tenderness in the left calf on the second day of 
boot camp after running and then developed pain after jumping 
into a swimming pool.  It was also noted that the veteran 
reported trauma to the left calf in February 1978 when he was 
hit by a jack handle.  The impressions were rupture of the 
left plantaris tendon and doubt thrombophlebitis.  The 
veteran was then referred to an orthopedic consultation, 
where it was reported that he also had a dislocation of his 
left thumb prior to service.  The impressions were 
subluxation of the left thumb, existing prior to enlistment, 
and plantaris tendon rupture or strain, existing prior to 
enlistment.  The veteran was discharged after five days, at 
which time he had a cast on his left forearm and crutches.  
He continued to complain of left leg pain, and on May 17, 
1978 he was diagnosed with questionable phlebitis.  A record 
dated on June 12, 1978 indicates that he was to be evaluated 
for removal of a left hand cast (placed six weeks prior) and 
that there was a history of subluxation of the left thumb.  
The cast was removed on June 12, 1978.  The veteran was 
discharged from service on June 19, 1978, for the reason that 
he was a "burden to command due to substandard performance 
or inability to adapt to military service."  Records 
indicate that, following his hospitalization in May 1978, the 
veteran was referred for a psychiatric evaluation, after 
which his separation was recommended based on findings that 
foretold an unsatisfactory service adaptation.  There is no 
physical examination for separation purposes of record.  

The evidence received since the January 1985 decision 
includes VA medical records dated from 1978, and statements 
and testimony of the veteran, which were not previously 
considered by the RO.  Of particular significance are the 
medical records dated from 1978 and the veteran's statements 
and testimony.  In the latter, the veteran claims that he was 
never diagnosed with an injury, at any time, to either of his 
left thumb or left leg prior to his enlistment in the 
service.  He testified that he was in perfect physical 
condition upon entering service.  He described how he injured 
his left thumb and left leg for the first time during service 
in a swimming pool incident.  He also disputes the reason for 
his discharge, claiming that it was incorrectly characterized 
as unsuitability when it should have been a medical 
discharge.  VA records include outpatient records dated in 
October 1978, wherein the veteran was diagnosed with 
hyperextension injury to the left thumb and partial rupture 
of the left calf muscle and tendon.  The VA outpatient 
records refer to the veteran having injured his left thumb 
and left leg during his period of service, but there is no 
mention or report of injuries prior to his period of service.  

Further, recent VA records describe current disabilities 
involving the left hand and thumb and left leg.  Of note is a 
VA compensation examination report of October 2001, which 
provides diagnoses of left leg plantaris tendon rupture 
(Group XI) and left hand strain.  In that report, the 
examiner discussed the veteran's in-service treatment for 
left leg and left thumb complaints.  In light of the fact 
that such medical evidence appears to support the veteran's 
contentions that he has current left thumb and left leg 
disabilities that can be related back to notated injuries 
during his brief period of service, the Board finds that the 
additionally-received evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claims.  38 C.F.R. § 3.156.  Thus, the Board finds that new 
and material evidence has been submitted since the January 
1985 RO decision that denied service connection for a left 
leg disability, characterized then as tendonitis and 
phlebitis, and subluxation of the left thumb, and that the 
claims are reopened.  


ORDER

As there is no CUE in the December 1978 RO rating decision, 
the appeal is denied.

As there is no CUE in the January 1985 RO rating decision, 
the appeal is denied.  

As new and material evidence has been received, the claim of 
entitlement to service connection for a left leg disability, 
characterized as plantaris tendon rupture, is reopened; to 
this extent only the appeal is granted.  

As new and material evidence has been received, the claim of 
entitlement to service connection for subluxation of the left 
thumb is reopened; to this extent only the appeal is granted.  


REMAND

The Board finds that additional action is required prior to 
adjudication of the merits of the veteran's claims of 
entitlement to service connection for a left leg disability, 
characterized as plantaris tendon rupture, and subluxation of 
the left thumb.  

In October 2001, the veteran underwent a VA compensation 
examination.  The examiner reviewed the claims file, noting 
service medical entries pertinent to treatment of the left 
thumb and left leg.  The examiner, however, did not reference 
treatment for frostbite injuries that was noted in VA 
outpatient records dated in 2001, nor was there mention of a 
peripheral neuropathy in February 1998 or rat bite of the 
left thumb in March 1998.  Following a physical examination, 
the examiner diagnosed the veteran with left leg plantaris 
tendon rupture (Group XI) and left hand strain.  The examiner 
did not provide any opinion as to whether the diagnosed 
disabilities were related to left thumb dislocation and left 
leg conditions noted in service.  In any case, since that VA 
examination, additional VA and private medical records were 
received, which are relevant to treatment of the left thumb 
and left leg from September 1978 to December 1978.  Some of 
these records also refer to left leg complaints following a 
motor vehicle accident.  

Given the foregoing, the record as it presently stands is 
unclear with regard to whether any current left leg and left 
thumb disability is attributable to the veteran's period of 
service from May 1, 1978 to June 19, 1978.  The Board 
concludes that a VA examination to clarify this issue is in 
order.  Prior to the examination, the RO should attempt to 
obtain updated records from the Westside VA Medical Center in 
Chicago, Illinois, where the veteran has testified he has 
been receiving treatment and reports as recently as December 
2003 and February 2004 show he was seen for chronic left foot 
pain (history of frostbite), and chronic generalized pain on 
the left side of the body, respectively.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) regarding the duty to 
obtain pertinent VA medical records.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request medical records 
of treatment from the Westside VA Medical 
Center in Chicago, Illinois dated from 
January 2004.  

2.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the nature and likely etiology of all 
current left thumb and left leg 
disability.  All indicated testing in this 
regard should be accomplished.  The claims 
file should be made available to the 
examiner for review in conjunction with 
the examination.  Detailed findings should 
be reported in connection with the 
evaluations.  In particular, the examiner 
should elicit from the veteran information 
pertinent to his left thumb and left leg 
history, to include any intercurrent 
injuries subsequent to service such as 
motor vehicle accidents and frostbite.  
The examiner should furnish an opinion as 
to whether it is at least as likely as not 
that any currently present left thumb and 
left leg disability is medically related 
to a left ruptured plantaris muscle or 
dislocated left thumb as treated in 
service from May 1, 1978 to June 19, 1978.  
The examiner's attention is particularly 
directed to in-service notations of 
treatment for left thumb and left leg 
complaints, as well as post-service 
private and VA evidence of treatment for 
left thumb and left leg complaints 
beginning in September 1978.  The 
rationale for all opinions should be 
furnished.  

3.  After completion of the foregoing and 
any further indicated development, the RO 
should adjudicate on the merits the 
veteran's claims of entitlement to service 
connection for a left leg disability, 
characterized as plantaris tendon rupture, 
and subluxation of the left thumb, based 
on a review of the entire evidentiary 
record.  If any benefit sought on appeal 
remains denied, the RO should provide him 
and his representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted in this case.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



